Citation Nr: 1207489	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the hands, feet, and right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from September 1979 to December 1979.  The appellant also served with the Army National Guard of Alaska from April 1979 to November 1992.  The Veteran was assigned to the USAR control group for the completion of two years, five months, and five days of his contractual obligation.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2011.  This matter was originally on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2010, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss has not been related by competent medical evidence to a period of active service.

2.  Arthritis has not been related by competent medical evidence to a period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's March 2011 Remand, the Appeals Management Center (AMC) contacted the appellant by letter dated in March 2011 and requested that he provide additional information about his treatment in Alaska at VA or military facilities in Fairbanks, Anchorage, and Juneau including approximate dates of treatment; requested VA medical records from Alaska VA Healthcare System as well as from the Adjutant General of Alaska Army National Guard; readjudicated the appellant's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in April 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  This letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The appellant's service personnel records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has identified military and VA medical records that he wished for VA to obtain on his behalf; however, after making reasonable efforts to obtain these records, VA determined that the service treatment records and VA medical records were unavailable.  The appellant was notified in July 2011 that VA had been unable to obtain records from the Alaska Adjutant General, Records Management Center, National Personnel Records Center, Alaska VA healthcare system as well as the Settle Regional Office.  The appellant was informed that if the records were in his possession, to send them to VA or if he knew the location of the records, to advise VA.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The appellant has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are as follows:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented showing the possibility that bilateral hearing loss or arthritis of the hands, feet, and right leg are related to service, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

That an injury or disease occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011). 

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (West 2002).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Although the appellant's service treatment records are unavailable, he testified in September 2010 that his bilateral hearing loss was diagnosed in 1985 and that his arthritis did not start bothering him until 2000.  Thus, there is no evidence, lay or medical, that shows that the appellant suffered from hearing loss or arthritis during his three months of active service.  In addition, there is no evidence, lay or medical, that shows that the appellant suffered from arthritis during a period of ACDUTRA as he was discharged from the National Guard in April 1995.  With respect to whether the appellant suffered from hearing loss during a period of ACDUTRA, while he was in the Army National Guard, from April 6, 1984, to April 5, 1985, the appellant earned 75 active duty points.  As such, the record indicates that the Veteran had ACDUTRA 75 days during that timeframe.  The Veteran, however, has not indicated, and the evidence does not show, that bilateral hearing loss was shown or that he sustained acoustic trauma during a period of ACDUTRA.

As for statutory presumptions, sensorineural hearing loss and arthritis can be service connected on such a basis; however, the record is absent medical evidence of either disorder within a year of the appellant's discharge from active service in 1979.  With respect to the appellant's National Guard service, the presumption of soundness upon entry into National Guard service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2011), applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307 (2011).  Thus, service connection on a presumptive basis is not available for ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  

With respect to evidence of continuity of symptomatology, such evidence is lacking here.  The appellant has not reported that he experienced hearing loss or arthritis during those three months of active duty service in 1979 or that his hearing loss or arthritis has continued since that time.  Thus, with no evidence of hearing loss or arthritis "noted" in service, service connection is not warranted under 38 C.F.R. § 3.303(b) (2011).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In this case, the appellant clearly has bilateral hearing loss and has been diagnosed with osteoarthritis in his right foot (x-rays showed mild right first MTP joint osteoarthritis.)  X-rays of the appellant's right knee, however, showed no significant degenerative changes and no acute osseous abnormality.  

The remaining question is whether there is medical evidence of a relationship between the current disabilities and his active military service.  No medical professional, however, has ever related either condition to the appellant's military service.  The record indicates that the appellant reported long-standing hearing loss beginning in his childhood that gradually deteriorated.  In fact, in the medical records indicate that the appellant suffered ruptured ear drums as an infant and had three operations (two on the left and one on the right) to try and patch them.  Physical examination in January 2000 demonstrated that both tympanic membranes were compatible with old tympanoplasty repairs.  In November 2001, after physical examination, the appellant was diagnosed as having bilateral sensorineural hearing deficit with mixed superimposed conductive hearing deficit, left ear.  The examiner noted that the exact etiology of the sensorineural loss was undetermined at that time but that the appellant's history and otologic findings suggested that the conductive deficit was more likely than not secondary to past infection. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the evidence does not show treatment or diagnosis of these problems until many years after his active duty service.  

Thus, the record is absent evidence of bilateral hearing loss or arthritis of the hands, feet, and right leg during active duty or ACDUTRA; evidence of sensorineural hearing loss or arthritis within a year following active service; evidence of continuity of symptomatology; and medical evidence of a nexus between service and currently diagnosed disorders.

Although the appellant contends that his bilateral hearing loss is related to his active duty service, and that he suffers from arthritis of the hands, feet, and right leg which is related to his active duty service, as a layman he is not competent to offer opinions on medical causation.  Moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for arthritis of the hands, feet, and right leg is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


